Citation Nr: 1444370	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cervical degenerative joint disease with cervical radiculopathy (claimed as a neck injury, a spine injury, a left shoulder injury, a left arm injury and left hand injury - all with a loss of use and feeling).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from May 1971 to May 1973.  He is not a veteran of combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA RO in Montgomery, Alabama, denying claims seeking entitlement to service connection for a jaw and chin injury and for cervical degenerative joint disease with cervical radiculopathy.  The Veteran submitted his notice of disagreement with these determinations in August 2008, and timely perfected his appeal in May 2009.

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in Montgomery, Alabama in November 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  Also in November 2010, the Veteran submitted additional evidence with a signed waiver of Agency of Original Jurisdiction (AOJ) review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  38 C.F.R. § 20.800 (2013).

In March 2011, the Board denied service connection for a jaw and chin injury and remanded for further development the claim seeking service connection for cervical degenerative joint disease with cervical radiculopathy.  In March 2012, the Veteran submitted additional evidence to the Board and a signed waiver of AOJ review.  



In addition to the paper claims file, electronic documents have also been associated with the Virtual VA system.  A review of these documents includes the July 2014 Appellate Brief.  The other documents in the virtual file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue currently on appeal.


FINDING OF FACT

The preponderance of the evidence is against a finding that cervical degenerative joint disease with cervical radiculopathy (claimed as a neck injury, a spine injury, a left shoulder injury, a left arm injury and left hand injury - all with a loss of use and feeling) (1) developed to a compensable degree within one year after discharge from service and (2) that it is related to the fall on ice during service or to any other incident of service.


CONCLUSION OF LAW

The criteria for service connection for cervical degenerative joint disease with cervical radiculopathy (claimed as a neck injury, a spine injury, a left shoulder injury, a left arm injury and left hand injury - all with a loss of use and feeling) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In April 2008, the RO sent a letter to the Veteran, which advised him of these duties, including the types of evidence and/or information necessary to substantiate his claim, and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also notified him how ratings and effective dates are assigned.

The Board notes that the Veteran's service treatment records (STRs) have been obtained.  He has not reported seeking VA treatment and has submitted private treatment records.  The Veteran has been provided a VA medical examination.  VA has a duty to ensure the resulting medical opinions are adequate.  Barr v. Nicholson, 21 Vet. App.303, 312 (2007).  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

In a March 2011 remand, the Board requested that the Veteran be afforded a VA examination for his spine.  In April 2011, the VA examiner, a medical doctor, conducted the examination.  The examination report reflects a thorough review of the claims file, to include the private treatment reports, an interview, and an examination of the Veteran.  The examination is informed, medically competent and responsive to the issue under consideration.  Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  

The Board acknowledges the representative's appellate brief and its arguments; however, the Board declines to order another remand for another VA examination because the Board has found the the April 2011 VA examination to be adequate.  The original remand instruction was that the Veteran be examined by "an appropriate specialist."  The Board did not require a particular specialty.  The Veteran's representative identified the VA examiner as a medical doctor in the family medicine field and the reviewing physician as an internal medicine practitioner.  On the basis of these identified specialties the representative argued that the Board's order for "an appropriate specialist" was not complied with.  The Board is unpersuaded that the sheer identification of their specialties was sufficient to render the April 2011 VA examiner incompetent to render a probative opinion as to the likely etiology of the Veteran's cervical degenerative joint disease with cervical radiculopathy.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1)).  Furthermore, the representative has not noted any particular findings (or absence of findings) that were inaccurate or insufficient to suggest that the examination or opinion was inadequate.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Thus, the Board finds a remand is not required.

Further, the representative argued that the VA examiner's opinion was inadequate because he did not take into account the Veteran's reported history of seeking treatment in service and "throughout the 70s, 80s, 90s, and 2000s to the present."  The representative then argued the Board had found the Veteran's lay testimony "competent and credible" in the March 2011 remand.  The Board has reviewed the text of the March 2011 remand very carefully and finds that at no time was the Veteran's lay testimony determined to be credible.  In the 2011 remand order, the Board found the Veteran competent to report what he experienced through his five senses; however, the Board reached no finding as to his credibility.  The Board requested the VA examiner to consider the entire record, and the April 2011 VA examiner noted in his report the Veteran's account of his in-service injury and reported history of symptoms.  As will be discussed extensively below, the Board has not found the Veteran to be a credible historian regarding his statements alleging he experienced symptoms continuously over many decades since.  The Board will not remand for the VA examiner to explicitly consider statements that were not deemed to be credible, as this would not assist the Veteran in any way and would only delay the adjudication further.  The April 2011 VA examination was adequate and probative and appellate review will proceed.  

With respect to a November 2010 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. §3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2010 hearing, the undersigned AVLJ discussed the issue on appeal.  Information was obtained from the Veteran regarding the onset of his claimed disability.  The Veteran reported treatment by private doctors in the past; however, he also indicated that several of his former doctors were unavailable because they had died or retired.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In sum, the Board is satisfied that the AOJ properly processed the Veteran's claim decided below after providing the required notice and that any procedural errors in the development and consideration of the claim by the AOJ were insignificant and non-prejudicial to the Veteran.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ripe for appellate review.  38 C.F.R. § 3.103 (2013).

II.  Governing Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Of note, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.")  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In the this case, there is no presumed service connection because there is no evidence that arthritis was medically diagnosed within one year of discharge.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issue on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996).

III.  Analysis

The Veteran's service treatment reports are of record.  In this decision, the Board will not belabor the consideration of the treatment entry that indicates sutures were removed from the Veteran's chin in January 1971, though this date is chronologically outside of the Veteran's service.  This finding was discussed extensively in the Board's March 2011 decision.  Nonetheless, the Veteran has adamantly reported that one day during service the motor pool yard iced over, such that he slipped on the ice and fell face down on his chin and jaw.  He has submitted statements from his former spouse and a fellow soldier who also attest to his slipping on ice one day in service with such severity that medical attention was warranted.  Though the date may not be clear, the Veteran is competent to describe his falling on ice and to describe how he landed.  The Board finds that one day in service, the Veteran fell on ice and landed on his jaw or chin.  

No service treatment report described a fall on ice or the subsequent treatment.  The Veteran testified before the undersigned that he did attempt to obtain the service hospital treatment records and was unsuccessful.  The fellow soldier reported the Veteran was dazed, carried to medical treatment, and needed stitches; the former spouse also remembered the Veteran had stitches and experienced difficulty eating and doing other things for a while.  The Veteran's reports of the post-fall medical treatment and experiences varied somewhat.  In his January 2008 claim, he stated that he suffered a concussion and spent four hours in the emergency room, followed by two weeks of having to "stay in" sick call or light duty.  He had bruises and stiches in addition to pain in his neck and shoulder.  (The August 2008 statement also noted a concussion).  In his October 2008 statement, he was uncertain whether he underwent x-rays, he again remembered stiches and being placed on light duty for two weeks, though he did not mention a concussion.  He also reported experiencing pain in his neck and back that would come and go, for which he was assured by "doctors" that he would be fine, and then he separated from service.  In his 2010 testimony before the undersigned, the Veteran testified that he had minor pain, but he did not complain or report the pain before he separated.    

That being said, the service treatment reports also indicate that in April 1973 the Veteran separated from service and underwent a separation physical exam.  His head, neck and face were found to be clinically normal.  His upper extremities were also found to be clinically normal.  In an open box for notes (#71) there is the handwritten comment "good" and what appears to be the Veteran's signature.  The Board finds that while the Veteran may have fallen on ice sometime during his service, any injury appears to have resolved prior to his discharge from service.  The Board notes in service, in April 1972 treatment entries, the Veteran sought initial treatment and follow-up treatment for a sore throat.  (There is also a February 1971 consultation for his left knee). Therefore, by his behavior, the Veteran demonstrated his knowledge to seek out medical attention for problematic symptoms.  That there are no treatment reports, of any date, for the after-effects of a fall on ice is probative evidence that any symptoms the Veteran experienced resolved.  That the symptoms resolved is further evidenced by the April 1973 separation examination which found his systems clinically normal.  

The Veteran testified before the undersigned that he first sought treatment for his neck, shoulders, and back pain approximately two years after his separation from service, with a private practitioner long deceased.  Therefore, there is no diagnosis of record of arthritis within one year of separation from service.          

That the Veteran has a current diagnosis of a neck or cervical spine disability is evidenced in the private treatment reports of record.  An August 2001 private report assessed cervical radiculopathy.  A May 2006 report noted complaints of neck pain and left shoulder pain that had been going on for two weeks.  The clinician noted cervical x-rays revealed marked cervical degenerative disc disease and osteoarthritis, though the left shoulder x-ray was normal.  The clinician assessed neck and shoulder pain secondary to degenerative arthritis.  

What remains missing from this claim is probative, credible evidence of a nexus between the Veteran's current assessments of cervical degenerative disease with cervical radiculopathy and his in-service fall on ice.  While the Veteran has made various statements, and given testimony, reporting his experience of continuous symptoms from service until he filed his appeal, the Board finds that these varied statements are contradictory, and are therefore, not credible.  As such, statements that are not credible have no probative value.


In his October 2008 statement, the Veteran reported he experienced pain in his neck and back off and on while in service, and then he separated, and then "in the months to come," he experienced difficulty with certain activities, such as throwing, holding his arms above his head, turning his head, holding or gripping things in his hands.  Before the undersigned in 2010, he testified that he did not report the "minor" neck and back problems he was having when he separated in May 1973 and first sought medical treatment two years after service, with private doctors long deceased or retired.  He then testified that the pain progressed over the years.     

In contrast, the statements he made to his private clinicians described symptoms of much shorter duration than ones spanning decades.  

In a July 2001 private treatment report, the clinician noted the Veteran came in with a history of neck pain, left arm weakness, and left arm paresthesia particularly in the fourth and fifth digits.  The clinician noted he had a long history of spine problems and herniated discs in his lower back.  Upon examination the clinician noted a positive Spurling sign in his neck.  The assessment was worsening cervical radiculopathy.  There was no mention of a fall on ice nearly 30 years earlier.

In a July 31, 2002, "nurses note," the Veteran reported that on May 14, 2002, he experienced an onset of pain in his arms and neck which began when he began using crutches for his knee surgery.  He also reported numbness and tingling ("N/T") down his arms and hands.  He was then referred for cervical spine magnetic resonance imaging (MRI) and he reported that the pain, numbness and tingling have "completely gone away".  To that clinician he denied any problems, though he was referred to Dr. R. regardless.  

In another July 31, 2002, record the Veteran reported to Dr. R., of a private orthopedic clinic, a complaint of intermittent neck and upper extremity pain.  The clinician characterized this as a "new" complaint when the Veteran used his crutches (he had undergone recent knee surgery).  The intermittent pain would go down his arms, and this pain would resolve when he discontinued his crutches.  He then underwent an MRI of the cervical spine, after which he reported his symptoms resolved.  The clinician characterized the MRI results as "some" degenerative findings.  The Veteran denied any complaints at that time.  He also underwent an x-ray study that revealed degenerative cervical disc disease and osteophyte formation at C6-C7, with degenerative disc disease on the MRI at C5-6 and C6-7.  The clinician, Dr. R., noted he discussed with the Veteran these "fairly significant findings" that may have predisposed him to intermittent exacerbations or remissions of neck and arm pain.   Despite the detail of this record, containing both statements of the Veteran and of his treating clinician, there is no mention of a fall on ice some thirty years ago.     

In a May 2006 treatment report from G.F.P., the Veteran reported neck and left shoulder pain, which had been going on for two weeks.  "The onset began sort of insidiously and getting worse as the day goes on."  The pain radiated from the neck down into the top of the left shoulder.  The clinician assessed moderate amount of paraspinal muscle spasm at the neck and neck and shoulder pain secondary to degenerative arthritis.  The Veteran was scheduled for physical therapy.  This report contained no mention of a fall on ice over thirty years previously.  

A May 2006 private physical therapy report noted the Veteran described his cervical spine pain as beginning years ago with recent progression over the previous two weeks.  

In a June 2007 treatment report from G.F.P., the Veteran reported pain in his left elbow and weakness in his handgrip, with numbness and tingling and dysesthesia in the fifth and fourth fingers of the left hand.  He also had pain and tenderness at the left elbow.  The Veteran reported this started two years before when he hit his elbow fairly hard and he had experienced intermittent pain and loss of grip ever since.  Over the previous three months he had persistent pain, which would get better with anti-inflammatories but then return.  He denied any "other prior numbness or tingling in the other hand or other joints."  The clinician assessed ulnar neuropathy that was either traumatic or posttraumatic.

The Board finds that the Veteran's statements as to the onset of his symptoms of neck pain, shoulder pain, left arm numbness, and left hand weakness to be internally contradictory within the private treatment records and contradictory to his statements to VA.  The Veteran's October 2008 statement reported that immediately prior to and following discharge from service, he experienced pain and difficulty holding his arms over his head, throwing baseballs, holding items in his hands, gripping and lifting.  Notably however, to his private clinicians some thirty years after service, the Veteran's report of onset date varied from years ago to months ago, to when he began to use crutches in May 2002, to when he struck his elbow two years ago, to never.  As outlined above, there was no consistent report as to when the pain in his neck, shoulders, and left arm began despite the Veteran seeking medical treatment from clinicians who were in the best position to assist him by treating him.  In contrast, the symptoms were characterized as having been present for 30 years only when he submitted a claim for benefits from VA in January 2008.  The Board finds the Veteran's contradictory statements to lack credibility and thus, are afforded little probative value.  

In a letter dated August 2008, the Veteran's treating clinician, Dr. S., gave his opinion as to etiology.  The physician noted the Veteran's report of slipping on ice while on active duty and the Veteran's report of having had neck pain ever since.  The physician repeated some of the Veteran's history and noted the treatment was not documented, for the very reason the Veteran has given repeatedly - physicians have retired and medical records have been lost.  He also repeated in the letter that the Veteran had a history of chronic pain from the time of his injury to today.  The physician then concluded that his injury "could" have caused the degenerative disc disease in the cervical spine.  

The Board finds this private physician's opinion has very little probative value.  As the physician repeated the Veteran's history, as the Veteran has told VA, the opinion plainly rested upon statements the Board has already found to be not credible.  The Board also notes that despite years of private treatment records from this very physician, not one contained this history of years of neck pain dating to a fall on ice some thirty years ago, until this opinion letter dated after the submission of the claim for benefits.  While the Board is sympathetic to a private physician who wished to be of assistance to a longtime patient, an opinion based upon statements already found to be not credible is not now rendered credible and probative because the history is repeated by a physician.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Further, that the treating physician opined the original injury from the slip on ice only "could" have caused the current degenerative disc disease is too tepid and hesitant a conclusion to be probative evidence of nexus.  Hence, the Board finds this opinion to have little probative value.  

The Board notes, as well, that in November 2010 testimony before the undersigned, the Veteran reported both his private physicians, Drs. S. and M., had opined his cervical degenerative disease ('disc') was definitely caused by "an accident."  The Veteran is competent to report his physician's statements as heard by him; however, the Board finds these oral repetitions of vague nexus opinions to have little probative value, were they credible.  That these physicians ascribed the Veteran's disc degeneration to "an accident" does not necessarily mean to the in-service fall on ice, and Dr. S. did provide a written opinion in 2008 wherein he only opined based on the Veteran's subjective and objective history that the Veteran's cervical spine disability "could" be related to the fall on ice.  The Veteran provided no explanation as to how the physician's opinion became more definitive as the adjudication of the claim progressed.  The opinions referred to in testimony were too vague to be probative, and so, do not weigh in favor of the claim. 

In April 2011, the Veteran was afforded a VA spine examination.  The examiner noted the Veteran's subjective history of the fall on ice, hitting the left side of his chin, and his symptoms of neck pain, decreased range of motion, and later upper back pain and neck pain.  Following an objective examination and a review of the claims file, the VA examiner opined that the Veteran's chronic neck pain, secondary to cervical degenerative changes, was less likely as not caused by or the result of the in-service chin injury.  The rationale in support of the opinion included the dates of when the Veteran sought medical treatment and what the Veteran told his treating clinicians; in particular, the Veteran's report in 2002 relating the neck pain to his recent use of crutches after his knee surgery.  The examiner also cited to the vagueness of the original injury.  The Board finds that the VA examiner's opinion was sufficiently supported by the competent and credible evidence of record.   The opinion is probative, persuasive, and weighs against a grant of service connection.

Finally, the Board finds the Veteran's statements that his current cervical spine disorder and cervical radiculopathy disorder are related to the fall on ice onto his jaw in service to be of little probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current cervical spine degenerative joint disease and cervical radiculopathy are related to his fall onto his jaw or chin on ice in service, falls outside the realm of common knowledge of a lay person.  The spine and the nervous systems are complex, internal systems in the body that do not lend themselves to lay opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

The most probative evidence of record is the opinion of the April 2011 VA examiner that the Veteran's current cervical degenerative changes are less likely than not caused by or the result of the in-service chin injury.  The examiner provided reasoning for the opinion, and there is no credible medical evidence to the contrary. 

Also weighing against the Veteran's opinions are his varied statements of experiencing pain and numbness at many varying points in his history due to his inconsistent and often contradictory reporting.

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran's current cervical spine degenerative joint disease and cervical radiculopathy disorder are unrelated to service.  As the preponderance of the evidence is against the claim, service connection for cervical degenerative joint disease with cervical radiculopathy (claimed as a neck injury, a spine injury, a left shoulder injury, a left arm injury, and left hand injury - all with loss of use and feeling) is not warranted.


ORDER

Entitlement to service connection for cervical degenerative joint disease with cervical radiculopathy is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


